United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1745
Issued: February 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 7, 2017 appellant filed a timely appeal from an April 27, 2017 merit decision
and a May 15, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish disability for the
period December 1, 2016 to January 22, 2017 due to his accepted employment conditions; and
(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its May 15, 2017 decision. The
Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its final
decision. 20 C.F.R. § 501.2(c)(1). Therefore, the Board is precluded from viewing this additional evidence for the
first time on appeal. Id.

FACTUAL HISTORY
On December 2, 2016 appellant, then a 58-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed left wrist/hand tendinitis which he
attributed to employment-related repetitive movement. He indicated that on November 29, 2016
he first became aware of his claimed condition and that it was caused or aggravated by factors of
his federal employment. Appellant last worked on December 1, 2016 and has not returned.
In a December 2, 2016 report, Dr. Kenneth E. Mayeda, an attending Board-certified
family practitioner, noted that appellant reported complaining of pain around his left thumb and
left wrist for the prior two days. Appellant advised that he used his thumbs frequently in his job
as a letter carrier as he had to sort mail. Dr. Mayeda detailed the findings of his December 2,
2016 examination, noting that there appeared to be swelling from the dorsum area of the left
thumb (interphalangeal joint) to the radial aspect of the left wrist. There was mild tenderness
near the distal radius of the left wrist and Finkelstein’s test was difficult to perform as appellant
had limited and painful range of motion of the left thumb. Dr. Mayeda diagnosed left wrist
tendinitis (de Quervain’s tendinitis) and noted, “Related to repetitive activity at work.”
In a duty status report (Form CA-17) dated December 2, 2016, Dr. Mayeda listed the date
of injury as November 30, 2016, the mechanism of injury as delivering mail, and the diagnosis
due to injury as left wrist tendinitis. He indicated that appellant could resume work with
restrictions of no simple grasping/fine manipulation. Dr. Mayeda advised that these work
restrictions would be effective for three weeks.
In a report of accident dated December 2, 2016, Dr. Mayeda indicated that appellant
complained of injury to his left thumb and wrist due to “repetitive motion of digits” required by
his job. He noted examination findings and diagnosed left wrist tendinitis.
In a December 21, 2016 development letter, OWCP requested that appellant submit
additional evidence in support of his claim, including a physician’s opinion supported by a
medical explanation as to how the reported work incidents caused or aggravated a medical
condition. It requested that appellant complete and return an attached development questionnaire
which posed various questions regarding the work duties he believed caused his claimed
employment injury. On December 21, 2016 OWCP also requested additional information from
the employing establishment, including a copy of appellant’s position description.
In an undated statement, received on January 10, 2017, appellant indicated that for eight
hours per day over the course of more than 32 years his letter carrier job required him to hold a
handful of letters in his left hand and flats in his left arm and to push each letter up with his left
thumb to transfer it to his right hand and place it in the mail receptacle. He would then use his
right hand to grab a flat out of his left arm and use his right thumb and hand to roll each flat in
order to place it in the mail receptacle.
In a January 4, 2017 letter, a customer service manager at the employing establishment
acknowledged that appellant’s letter carrier job required him to repetitively grasp and manipulate
letters and other thin objects, and to handle packages weighing up to 70 pounds for the majority
of each workday. The manager noted that appellant had worked at his present worksite for one

2

and a half years where he cased mail for about two hours per day and then drove a vehicle to
deliver mail. The employing establishment submitted a copy of appellant’s position description.
Appellant submitted a December 29, 2016 report in which Dr. Bruce A. Bonsack, an
attending Board-certified internist, indicated that he presented for follow-up of left wrist
tendinitis and tenosynovitis of the thumbs, which had been ongoing for about six weeks.3 He
reported that he was unable to move his thumbs, especially with fine manipulation, due to
inflammation/discomfort. Dr. Bonsack reported examination findings, noting induration at the
carpometacarpal and metacarpophalangeal joints of the left thumb and restricted range of motion
of the left thumb. He diagnosed tenosynovitis/left wrist tendinitis and indicated that he would
outline appellant’s work limitations in another document. Dr. Bonsack indicated that the
inflammatory changes noted on examination were consistent with a repetitive injury caused by
appellant’s letter carrier duties at the employing establishment.
In a December 29, 2016 letter, Dr. Bonsack indicated that, due to medical reasons,
appellant should avoid fine manipulation involving his thumbs and should not lift, push, or pull
more than 10 pounds for three weeks. He noted, “[Appellant] may do light duty with the above
restrictions.”4
On January 23, 2017 appellant returned to work for the employing establishment
performing limited-duty work on a part-time basis. He received partial disability compensation
on the daily roll between January 23 and April 28, 2017.5
On March 7, 2017 OWCP accepted appellant’s claim for left hand tenosynovitis and left
radial styloid tenosynovitis (de Quervain’s tenosynovitis).
On March 16, 2017 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period December 1 through 9, 2016 due to his accepted employment conditions.6
In a December 8, 2015 report, Dr. Michael A. Kovar, an attending Board-certified family
practitioner, indicated that his clinic had seen appellant on that date and noted that he was
excused from work from December 8 to 10, 2015.

3

Appellant reported that he had worked at the employing establishment for more than 30 years and that repetitive
use of his hands had caused arthritic changes in his thumbs that progressed from mild-to-moderate pain to severe
discomfort over the past year.
4

Appellant also submitted the findings of December 14, 2016 x-ray testing of his left thumb which contained an
impression of mild degenerative changes.
5
Appellant returned to full-time work without wage loss in late April 2017 and he did not receive any disability
compensation after April 28, 2017.
6

The employing establishment verified (Form CA-7a) that appellant worked 9.44 hours on December 1, 2016,
took a total of 16 hours of sick leave for December 2 to 3, 2016, and took an additional 32 hours of leave without
pay (LWOP) for the period December 5 to 9, 2016. Appellant later filed additional CA-7 forms claiming temporary
total disability for the period December 10, 2016 through January 22, 2017.

3

In a December 15, 2015 report, Dr. Thomas C. Erdmann, an attending Board-certified
family practitioner, advised that his clinic had seen appellant on that date and noted that, due to
an acute medical condition, he should not work from December 15 to 20, 2015.
In a January 18, 2017 report, Dr. Bonsack indicated that, due to medical reasons,
appellant could return to work with reduced hours (four hours per day for two weeks) without
any other restrictions.7
In a March 27, 2017 letter, OWCP advised appellant that the evidence of record did not
establish that he had disability for the claimed period. It afforded him 30 days to submit
additional evidence in support of his claim.
In a March 31, 2017 report, Dr. Bonsack indicated that, due to medical reasons, appellant
could return to work on a reduced work schedule (six to eight hours per day) for six weeks.
OWCP subsequently received another copy of Dr. Mayeda’s December 2, 2016 treatment
notes.
In an April 27, 2017 decision, OWCP denied appellant’s claim for disability for the
period December 1, 2016 to January 22, 2017 due to his accepted employment conditions. It
determined that he failed to submit medical evidence establishing the claimed period of disability.
OWCP noted that the medical evidence of record showed that appellant could work with
restrictions during the claimed period of disability.
On May 8, 2017 appellant requested reconsideration of OWCP’s April 27, 2017 decision.
In a May 15, 2017 decision, OWCP denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a). It found that appellant’s reconsideration
request neither raised substantive legal questions nor included new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA8 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.9 In general the term disability under FECA means

7

On February 2, 2017 Dr. Bonsack indicated that appellant should work four hours per day for two weeks and, on
February 16, 2017, he noted that appellant should work four hours per day for three weeks.
8

Supra note 1.

9

J.F., Docket No. 09-1061 (issued November 17, 2009).

4

incapacity because of injury in employment to earn the wages which the employee was receiving
at the time of such injury.10 This meaning, for brevity, is expressed as disability for work.11
The medical evidence required to establish a causal relationship between a claimed
period of disability and an employment injury is rationalized medical opinion evidence. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.12
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish total disability
for the period December 1, 2016 to January 22, 2017 due to his accepted employment conditions.
In a December 8, 2015 report, Dr. Kovar indicated that appellant was evaluated at his
clinic on that date and noted that he was excused from work from December 8 to 10, 2015. In a
December 15, 2015 report, Dr. Erdmann advised that appellant had been seen in his clinic on that
date and noted that, due to an acute medical condition, he should not work from December 15
to 20, 2015. These reports are of limited probative value regarding appellant’s claim of workrelated disability from December 1, 2016 to January 22, 2017, as both reports predate the
claimed period of disability by one year. Moreover, neither Dr. Kovar nor Dr. Erdmann
provided an opinion on the cause of appellant’s disability. The Board has held that medical
evidence which does not offer an opinion regarding the cause of an employee’s condition/disability
is of no probative value on the issue of causal relationship.13
In a December 2, 2016 report, Dr. Mayeda diagnosed left wrist tendinitis (de Quervain’s
tendinitis) and noted, “Related to repetitive activity at work.” In a duty status report dated
December 2, 2016, he listed the date of injury as November 30, 2016, the mechanism of injury as
delivering mail, and the diagnosis due to injury as left wrist tendonitis. Dr. Mayeda indicated
that appellant could resume work with restrictions of no simple grasping/fine manipulation. He
advised that these work restrictions would be effective for three weeks.14
The Board finds that the submission of these reports are insufficient to establish
appellant’s claim for work-related disability for the period December 1, 2016 to January 22,
2017 because Dr. Mayeda did not provide a rationalized medical opinion establishing that he had
work-related disability for this period. The Board has held that a report is of limited probative
10

See 20 C.F.R. § 10.5(f).

11

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

12

See E.J., Docket No. 09-1481 (issued February 19, 2010).

13

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

14
In a report of accident dated December 2, 2016, Dr. Mayeda noted examination findings and diagnosed left
wrist tendinitis. However, he did not provide any opinion on disability in this report.

5

value regarding causal relationship if it does not contain medical rationale explaining how a
given medical condition/disability was related to employment factors.15 Dr. Mayeda did not
explain how appellant’s work-related condition could have caused disability from December 1,
2016 to January 22, 2017 or otherwise describe, in medical terms, why appellant would have
been disabled from work during this period.
Appellant submitted a December 29, 2016 report in which Dr. Bonsack reported
examination findings and diagnosed tenosynovitis/left wrist tendinitis. In a December 29, 2016
letter, Dr. Bonsack indicated that, due to medical reasons, appellant should avoid fine
manipulation involving his thumbs and should not lift, push, or pull more than 10 pounds for
three weeks. He noted, “He may do light duty with the above restrictions.” In a January 18,
2017 report, Dr. Bonsack indicated that, due to medical reasons, appellant could return to work
with reduced hours (four hours per day for two weeks) without any other restrictions. The Board
finds that these reports are of limited probative value on the relevant issue of the present case
because Dr. Bonsack did not provide a rationalized medical opinion that appellant had disability
from December 1, 2016 to January 22, 2017 due to his accepted work conditions.16 Dr. Bonsack
did not describe appellant’s work-related conditions in any detail or explain the medical process
through which they could have caused disability during this period.17
As appellant has not submitted rationalized medical evidence establishing disability for
the period December 1, 2016 to January 22, 2017, causally related to his accepted employment
conditions, he has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.18 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.19 One such limitation is that the request for
reconsideration must be received by OWCP within one year of the date of the decision for which

15
See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale describing the relationship between work
factors and a diagnosed condition/disability).
16

Id.

17

Appellant submitted other reports in which Dr. Bonsack discussed disability for periods other than the period
December 1, 2016 to January 22, 2017, but these reports would not be relevant to the main issue of the present case.
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
18

19

20 C.F.R. § 10.607.

6

review is sought.20 A timely application for reconsideration, including all supporting documents,
must set forth arguments and contain evidence that either: (i) shows that OWCP erroneously
applied or interpreted a specific point of law; (ii) advances a relevant legal argument not
previously considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not
previously considered by OWCP.21 When a timely application for reconsideration does not meet
at least one of the above-noted requirements, OWCP will deny the request for reconsideration
without reopening the case for a review on the merits.22
ANALYSIS -- ISSUE 2
OWCP issued a decision on April 27, 2017, and by appeal request form, appellant timely
requested reconsideration of that decision on May 8, 2017. However, appellant did not present
any additional evidence or argument with his request.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), thereby necessitating a reopening of the case for review of the merits of
the claim. In his request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. Additionally, appellant did not advance a relevant
legal argument not previously considered by OWCP. The underlying issue in this case was
whether the evidence established appellant’s claimed total disability for the period December 1,
2016 to January 22, 2017, due to his accepted left wrist/hand conditions. That is a medical issue
which must be addressed by relevant medical evidence.23 A claimant may be entitled to a merit
review by submitting relevant and pertinent new evidence, but the Board finds that appellant did
not submit any such evidence in this case.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish disability for the
period December 10, 2016 to January 22, 2017 due to his accepted employment conditions. The
Board further finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

20

Id. § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
21

20 C.F.R. § 10.606(b)(3).

22

Id. at § 10.608(a), (b).

23

See Bobbie F. Cowart, 55 ECAB 746 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the May 15 and April 27, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

